



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Douale, 2017 ONCA 820

DATE: 20171025

DOCKET: C62222

Laskin, Feldman and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Liban Douale

Respondent

Kevin Wilson, for the appellant

Diana Lumba, for the respondent

Heard: October 24, 2017

On appeal from the acquittal entered on May 30, 2016 by
    Justice Michael Quigley of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown has an appeal from an acquittal on a question of law alone.
    The Crown submits that the question of law arising from the trial judges
    reasons is that the trial judge applied a categorical as opposed to a
    contextual approach to assessing whether a s. 8 breach had been made out.

[2]

We disagree.

[3]

We are satisfied that the trial judge did apply a contextual approach.

[4]

Therefore no question of law arises on the appeal. The appeal is
    dismissed


